Title: To Thomas Jefferson from Thomas Newton, 22 July 1808
From: Newton, Thomas
To: Jefferson, Thomas


                  
                     Dr Sir: 
                     Norfolk July 22. 1808.
                  
                  Mr. Samuel B. Archer a young gentleman Of worth and a good republican, in passing by your Seat, feels a strong desire of paying his respects to you. He has intimated to me his wish—It is with pleasure I comply with it. Permit me to introduce him to you. 
                  Yrs with sentiments Of the highest respects & esteem
                  
                     Tho Newton 
                     
                  
               